Citation Nr: 0831822	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent 
evaluation, effective March 2006.


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints, 
including mild sleep impairment, chronic dysthymic disorder, 
mild anxiety, avoidance of socialization, and suspiciousness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

In this case, a March 2006 letter advised the veteran of the 
types of evidence and/or information necessary to 
substantiate his claim of service connection for PTSD, and 
the relative duties upon himself and VA in developing his 
claim.  The Board is cognizant that the letter did not 
include notice as to how a disability rating and an effective 
date for the award of benefits would be assigned if service 
connection was awarded, as contemplated by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has also considered the recent holding of the 
United States Court of Appeals for Veterans Claims (Court) 
that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Furthermore, to the extent that the Board is in error and the 
holding may apply to appeals of initial ratings, and with 
respect to any defect in regard to Dingess, the Board finds 
that any defects are non-prejudicial.  In this case, because 
notification of the specific rating criteria was provided in 
the April 2007 Statement of the Case (SOC), instead of a 
specific pre-adjudicative notice letter, no useful purpose 
would be served in remanding this matter for yet more 
development.  As to the remaining elements, the April 2007 
SOC also advised the veteran of the type of evidence that is 
considered in assigning a disability rating and an effective 
date.  The veteran was questioned about his employment and 
daily life during the course of his July 2006 VA examination, 
and provided statements in which he detailed the impact of 
his disability on his daily life.  Additionally, the 
correspondence from the veteran clearly demonstrates that the 
veteran had actual knowledge of what evidence was required to 
support the claim for a higher initial rating.  (See 
Statements in Support of Claim (VA Form 21-4138), and 
additional evidence, dated April 2007, September 2007, 
October 2007, December 2007, and January 2008.)  Based on 
these facts, as well as the notice given, the questions 
asked, and the responses provided by the veteran, the Board 
finds that the appellant knew what evidence was needed to 
support his request for a higher initial disability rating.  

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment 
records, private medical records and VA medical center (VAMC) 
records are in the file.  The veteran has not referenced any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous medical examination of 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided a VA examination for his PTSD in 
July 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely due 
to the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  This VA 
examination report is thorough and consistent with 
contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case concerning the veteran's claim for an evaluation in 
excess of 30 percent disabling for PTSD, because the veteran 
timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2007).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The veteran was assigned an initial disability rating of 30 
percent for his PTSD, but contends that he is entitled to a 
higher initial disability rating "above and beyond the 30 
percent assigned ...."  (See Notice of Disagreement, December 
2006.)  After a careful review of the record, and for the 
reasons and bases expressed below, the Board finds that the 
greater weight of probative evidence is against the 
assignment of an initial disability rating in excess of 30 
percent.  In reaching this conclusion, the Board notes that 
the veteran's symptoms include mild sleep impairment, chronic 
dysthymic disorder, mild anxiety, avoidance of socialization, 
and suspiciousness.

In July 2006, the veteran underwent a VA evaluation for PTSD.  
During the clinical interview, the examiner observed that the 
veteran was alert and oriented to person, place and time, and 
was cooperative and pleasant.  The veteran did, however, 
report feeling angry and upset about the Iraq war.  He 
further denied any feelings of hopelessness, and said that 
for fun, he enjoys hunting and riding motorcycles.  He also 
denied having generalized anxiety, and stated that he is 
normally calm.  He said that his only phobia was perhaps a 
fear of heights.  (See VA evaluation, July 2006.)  With 
regard to his family, the veteran said he had been married 
since 1963 and has three children and five grandchildren.  He 
said he feels close to his wife, children and grandchildren.  
He also said that he has several friends, but does not see 
them often because he lives in a rural area.  Regarding his 
Vietnam experiences, the veteran denied having nightmares, 
dissociative flashbacks, or any tendency to avoid people, 
places or events that remind him of Vietnam.  He also denied 
having any significant problems with emotional numbness, and 
denied having a strong sense of a foreshortened future.  With 
regard to arousal symptoms, the veteran reported having 
difficulty sleeping about once or twice per week, and 
averages seven hours of sleep per night.  He also reported 
having problems with concentration, completing tasks, and 
feeling vigilant in public places, and said that he likes to 
sit facing people (however, the examiner observed that the 
veteran was sitting with his back to the door in the waiting 
room).  The veteran also stated that he avoids socialization, 
and was known to be somewhat quick-tempered at work.  
However, he denied becoming startled easily, or having any 
problems with irritability or temper control more than once 
per month.  (See VA PTSD evaluation, July 2006.)

The veteran also took several tests during the VA evaluation, 
including the Minnesota Multiphasic Personality Inventory 
(MMPI-2), and the Mississippi Scale for Combat-Related 
Stress.  The examiner noted that the veteran's MMPI-2 scale 
was above the cutoff for PTSD in the general population, but 
not in the population of veterans at the VAMC.  He also found 
that on the Mississippi Scale for Combat-Related Stress, the 
veteran's raw score of 97 was below the cutoff suggested for 
Vietnam combat-related PTSD.  (See VA PTSD evaluation, July 
2006.)

In summary, the VA examiner found that the veteran had combat 
exposure in Vietnam, with reports of moderate re-experiencing 
symptoms, including unwanted memories, and strong emotional 
reactions to reminders of Vietnam.  He also had subjective 
"activation symptoms," including mild to moderate insomnia, 
moderate to severe concentration problems, mild 
hypervigilance, and moderate irritability.  Id.  He diagnosed 
the veteran with PTSD, "mild," and concluded that it was at 
least as likely as not that his disorder was caused by his 
Vietnam service.  Additionally, he diagnosed avoidant 
personality traits, and assigned the veteran a Global 
Assessment Functioning (GAF) score of 69.  Id.

Private treatment records dated February 2006 to February 
2007, indicate that the veteran manifested feelings of 
anxiety, irritability, social isolation, and anger over the 
Iraq war, and complained of difficulty with interrupted 
relationships, and trouble sleeping and concentrating.  (See 
counseling updated treatment plans, February and March 2006; 
psychological evaluation, February 2006.)  Group therapy 
notes from September to December 2006, reveal that the 
veteran underwent counseling for PTSD, depression and 
problems with avoidance.  (See Counseling Associates, Inc. 
notes, September to December 2006.)  A letter from a Mental 
Health Therapist, dated February 2007, indicates that the 
veteran received additional psychological counseling between 
September 2006, and January 2007, and had problems with 
unresolved disillusionment and grief, as well as subtle 
lethargy and a sense of distrust.  During a psychosocial 
assessment in September 2007, the examiner indicated that the 
veteran had subjective complaints of depression, suicidal 
ideation, flashbacks from Vietnam and nightmares.  He also 
noted that the veteran had been prescribed antidepressant 
medication.  The examiner assigned a GAF score of 49.  
However, a few months later, in December 2007, during a 
psychiatrist evaluated, the veteran advised the psychiatrist 
that after being on antidepressant medication for 3-4 months, 
he was "less emotional and has better control of his 
temper."  (See psychiatric evaluation, December 2007.)  The 
doctor noted "[t]his drug apparently has benefited him."  
Id.  He further observed that the veteran was neatly attired, 
with well-integrated thoughts, and no evidence of a thought 
disorder.  Id.  He concluded that in addition to PTSD, the 
veteran had mild to moderate, chronic dysthymic disorder - 
recently improved with Citalopram pharmacotherapy treatment.  
Id. 

VAMC records, dated December 2006 to November 2007, indicate 
that the veteran was screened for depression in June 2007.  
In response to questions of whether, during the past two 
weeks, he experienced little interest or pleasure in 
activities, or whether he was feeling down, depressed or 
hopeless, the veteran indicated not at all.  (See VAMC 
record, June 20, 2007.)  The examiner noted "[p]atient 
denies any depression."  Id.  In July 2007, the veteran 
underwent a psychiatric evaluation.  The examiner diagnosed 
depression, not otherwise specified.  (See VAMC record, July 
25, 2007.)  Although the veteran indicated that he felt 
depressed for short periods of time on a regular basis, he 
stated that he had interest and pleasure in several 
activities, including riding motorcycles, going to Sturgis 
annually with his son and some friends, hunting and shooting, 
going to casinos weekly with his wife, and taking short trips 
with his wife to Duluth, Minnesota.  He also told the 
examiner that he was the chairman of his town's mutual board, 
and worked part-time in insurance sales.  Id.  The examiner 
assigned a GAF score of 65.  The following month, the veteran 
was diagnosed with depressive disorder, not otherwise 
specified, and irritability.  (See VAMC records, August 
2007.)   

However, during a December 2007 mental health assessment at 
the Twin Ports, Minnesota, VAMC for PTSD and depressive 
symptoms, the veteran told the examiner that he was now 
taking Citalopram (for depression), as well as Seroquel (for 
sleep).  During the evaluation, the examiner made the 
following observation:

"According to him, these [sic] 
combination of medication has been working 
in a wonderful way[,] and for the first 
time in years he has been able to get a 
good sleep with a noticeable decline in 
the frequency and the intensity of his 
nightmares and flashbacks.  He is still 
slightly hypervigilent.  Patient mood has 
improved and he is no longer getting 
irritable and short tempered. ... He was 
friendly and cooperative. ...Mood was 
euthymic (characterized by euthymia, or 
joyfulness, mental peace, tranquility) and 
affect was full, fluid and appropriate.  
Thoughts were goal directed. ... Memory, 
concentration are good."

(See VAMC records, December 2007.)

The veteran contends that he is entitled to an initial rating 
for PTSD higher than the currently assigned 30 percent; he 
did not, however, request a specific rating.  

The Board notes that while the evidence of record reveals 
that the veteran has occupational and social impairment due 
to disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, he does not present with any symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  Although, between 
February 2007 to September 2007, the veteran was noted as 
having depression, anxiety, social isolation, suicidal 
ideation, avoidance, irritability, problems controlling his 
temper, a sense of distrust, and dreams and flashbacks about 
Vietnam, the VAMC report from his most recent mental health 
assessment in December 2007, indicates that after being on 
medication for depression and insomnia, the veteran's mood 
had substantially improved.  The examiner found that he 
presented with a full, fluid and appropriate affect.  (See 
VAMC report, December 2007.)  His thoughts were goal-
directed, and his memory and concentration were good.  Id.  
The veteran reported being able to sleep well for the first 
time in years, and stated that he had a noticeable decline in 
the frequency and the intensity of his nightmares and 
flashbacks.  Id.  He also reported that he was no longer 
getting irritable and short tempered.  Id.  The examiner 
found that although the veteran was still slightly 
hypervigilent, he was friendly, cooperative and his mood was 
euthymic.  Id.

The veteran's private treatment records from December 2007 
also clearly indicate that his mood had improved.  During a 
psychiatric evaluation, the veteran told the doctor that 
following several months on psychiatric medication, he was 
less emotional and had better control of his temper.  (See 
private psychiatric evaluation, December 2007.)

The Board also notes that while the veteran was found to have 
several mood disturbances through February 2007, four months 
later, during a depression screening at the VAMC in June 
2007, the veteran denied having any feelings of depression.  
(See VAMC record, June 20, 2007.)  The following month, 
during a VAMC psychiatric evaluation, although the veteran 
was diagnosed with depression, not otherwise specified, he 
stated that he took pleasure in several activities, including 
riding motorcycles, going to Sturgis annually with his son 
and some friends, hunting and shooting, going to casinos 
weekly with his wife, and taking short trips with his wife to 
Duluth, Minnesota.  (See VAMC record, July 25, 2007.)

For these reasons, the Board finds that the veteran does not 
more nearly approximate the criteria for a 50 percent 
disability rating.



The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating, and concludes that based 
on the competent medical evidence of record, the veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  And, although the veteran may have difficulty with 
establishing and maintaining effective relationships, he 
clearly has the ability to do so.  During his July 2006 VA 
evaluation, the veteran told the VA examiner that he had a 
best friend, and several other friends that he does not see 
much because he lives in a rural area.  As noted, in 
September 2007, an examiner indicated that the veteran had 
subjective complaints of depression with suicidal ideation.  
However, this appears to be an isolated finding as previous 
clinical records were negative for any evidence of suicidal 
ideation.  Furthermore, started in December 2007, the 
veteran's depression appeared to improve markedly as a result 
of new medication, and no further complaints or findings of 
suicidal ideation are noted.

Additionally, there is no evidence suggesting that the 
veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

For these reasons, the Board concludes that the veteran's 
PTSD most closely approximates the criteria for a 30 percent 
rating.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial increased rating for PTSD, 
and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD is denied



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


